Broyles, P. J.
1. The motion by the State to dismiss the bill of exceptions is denied. The questions raised in the motion could have been made in the trial court, and, it’ not appearing from the record that they were raised there, they will not be passed upon „by this court. Bolton v. City of Newnan, 147 Ga. 400, (94 S. E. 236), and authorities cited.
2. Upon the motion to change the venue the evidence was conflicting on the material issues, and it does not appear that the judge abused his discretion in refusing to grant the motion. See, in this connection, Wilburn v. State, 140 Ga. 138 (78 S. E. 819); Broxton v. State, ante, 31 (99 S. E. 635).

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.

Indictment for murder—motion to change venue; from Union superior court—Judge J. B. Jones. May 19, 1919.
In the motion to dismiss the writ of error it was contended that the act of 1911 as to change of venue and as to exceptions in such cases (Ga. L. 1911, pp. 74-7) is unconstitutional and wholly void, and the bill of exceptions was unauthorized.
Hughes Spalding, John A. Sibley', for plaintiff in error.
J. G. Collins, solicitor-general, Pal. Haralson, W. E. & T. S. Candler, contra.